COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE

Appellate case name:        Zamick Tannarpatia Milhouse v. Ebonie McCain

Appellate case number:      01-14-00740-CV

Trial court case number:    2006-74892

Trial court:                311th District Court of Harris County

        The Court has directed me to notify you that the Court may dismiss this appeal for
want of jurisdiction. See TEX. R. APP. P. 42.3(a). Appellant attempts to appeal from the
trial court’s August 25, 2014 “Order on Motion for New Trial,” but “[a]n order granting a
new trial is an unappealable, interlocutory order.” Fruehauf Corp. v. Carrillo, 848
S.W.2d 83, 84 (Tex. 1993); see also Shqeir v. Shqeir, No. 05-00-00044-CV, 2000 WL
370914, at *1 (Tex. App.—Dallas Apr. 12, 2000, no pet.) (not designated for
publication). Further, it appears that the trial court has vacated its August 25, 2014 order,
thereby rendering this appeal moot. See In re Blatty, No. 01-14-00435-CV, 2014 WL
4374169, at *1 (Tex. App.—Houston [1st Dist.] Sept. 4, 2014, orig. proceeding) (mem.
op.); In re A.R.A., No. 08-14-00220-CV, 2014 WL 3950668, at *1 (Tex. App.—El Paso
Aug. 13, 2014, no pet.) (mem. op.); In re Mallory, No. 12-12-00195-CV, 2012 WL
4097307, at *3 (Tex. App.—Tyler Sept. 19, 2012, orig. proceeding) (mem. op.); see also
Valley Baptist Med. Ctr. v. Gonzales, 33 S.W.3d 821, 822 (Tex. 2000); In re Sierra Club,
420 S.W.3d 153, 156–57 (Tex. App.—El Paso 2012, orig. proceeding).
       Accordingly, the Court has directed me to notify you that the Court may dismiss
this appeal for want of jurisdiction unless, within 10 days of the date of this notice, you
file a written response to this notice, providing a detailed explanation, citing relevant
portions of the record, statutes, rules, and case law to show that this Court has jurisdiction
over the appeal. See TEX. R. APP. P. 42.3(a).


Clerk’s signature:
Date: February 19, 2015